Citation Nr: 0215817	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  01-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had recognized active military service from 
November 1941 to May 1946.  He was a prisoner of war (POW) 
from April to August 1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  

The veteran's initial claim for service connection for 
ischemic heart disease was denied by the RO in April 1995.  
In its July 2000 decision from which the present appeal 
arises, the RO appears to have considered the veteran's claim 
de novo without application of the new and material evidence 
analysis applicable to claims to reopen.  However, even if 
the RO implicitly found new and material evidence to reopen 
the claim, the Board must consider this threshold question it 
is jurisdictional.  See generally Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
ischemic heart disease was denied in an April 1995 RO rating 
decision, the veteran was notified of that decision and of 
his appellate rights, he did not appeal, and the decision 
became final.

2.  The primary basis for the RO's April 1995 denial of 
service connection for ischemic heart disease was an absence 
of medical evidence of a diagnosis of the claimed condition, 
ischemic heart disease.  

3.  The evidence received subsequent to the final April 1995 
RO decision includes competent evidence of a diagnosis of 
ischemic heart disease; that evidence is obviously relevant 
and so significant that it be considered to decide the merits 
of the claim.
4.  The veteran's symptomatic ischemic heart disease was 
first shown decades after active service; however, he is a 
former POW who was interned for more than 30 days, he has an 
in-service history of beriberi and malnutrition, and the 
evidence is in relative equipoise as to whether he had 
localized edema or swelling during captivity.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying service connection 
for ischemic heart disease is final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (2001).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for 
ischemic heart disease is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Ischemic heart disease is presumed to have been incurred 
during the veteran's captivity as a POW while on active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans' Claims Assistance Act of 
2000 (VCAA) and regulations implementing that act are 
applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO has 
informed the appellant and his representative of the evidence 
necessary to substantiate his pending claim.  Specifically, 
the RO has informed the veteran of the laws and regulations 
governing an award of service connection for ischemic heart 
disease presumed related to POW service or on a direct 
incurrence theory in rating decisions issued in April 1995 
and July 2000 and in a statement of the case in March 2001.  
Additionally, in April 2001, the veteran was specifically 
notified of the rights provided him by VCAA and VA's duty to 
assist and of the evidence necessary to establish entitlement 
to service connection and detailing the evidence needed from 
the veteran and providing a point of contact for questions or 
assistance.  This letter specifically notified the veteran of 
the need for him to identify the names, addresses, and 
approximate dates of treatment for all claimed disabilities 
and, once identified, the RO offered to assist the veteran in 
collecting all evidence so identified by the veteran.  
Additional letters specifically assisting the veteran in the 
development of his claim were posted to the in May and July 
of 2001.  Specific medical records were identified which the 
RO had been unable to collect.  The RO contacted the private 
hospital where the veteran reported being treated soon after 
service and that hospital responded that the veteran's 
records from the period of 1942 were not available.  The 
veteran was provided with a VA general medical examination in 
March 1995.  All known available medical records have been 
collected for review as have the veteran's service medical 
records and service personnel records.  There remains no 
evidence identified by the veteran that has not been 
collected for review.  The veteran was also provided the 
opportunity to provide testimony and argument in support of 
his claim during an RO hearing in July 2001.  Thus it is 
apparent that the RO has kept the veteran apprised of what he 
must show to prevail in his claim, and he has been generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  There is 
no further duty to notify or assist the veteran with the 
development of his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Moreover, as the instant Board decision grants the benefit 
sought, and given the veteran's advanced age, the Board finds 
that any additional development, to include a more detailed 
specific notice of VA's duty to notify, would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

The veteran's claim for service connection for ischemic heart 
disease was denied by the RO in a rating decision issued in 
April 1995.  The veteran was notified of this decision and 
his appellate rights but he did not file an appeal.  
Therefore, this decision became final.  38 U.S.C.A. 
§ 7105(a)(d)(3); 38 C.F.R. §§ 3.156, 3.302, 20.1103.

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this 
case, as there is a prior final RO rating decision, the claim 
may not be reopened and allowed unless new and material 
evidence is presented or secured.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
38 U.S.C.A. § 5108.  New and material evidence is evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all of the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only if the preceding step is 
satisfied.  See Vargas-Gonzales v. West, 12 Vet. App. 231, 
235 (1999).  For evidence to be sufficient to reopen the 
previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2001).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).

Regardless of POW status, arteriosclerosis or other organic 
heart disease will be presumed to have been incurred in 
service if it was manifest to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Analysis:  The veteran's initial claim for ischemic heart 
disease was denied by the RO in April 1995.  The evidence on 
file at that time included service medical and personnel 
records and the report of a March 1995 VA medical 
examination.  The latter examination noted that the veteran 
suffered from malaria, beriberi, malnutrition, dysentery, and 
irritable bowel syndrome during confinement as a POW but that 
he had recovered from these conditions without any apparent 
residuals.  The veteran reported that he had no cardiac 
symptoms at that time and was not taking any cardiac 
medications.  The examination, including an 
electrocardiogram, resulted in an assessment of no history of 
ischemic heart disease.  The primary basis of the April 1995 
RO's denial of the veteran's claim for service connection for 
ischemic heart disease was that there was no medical evidence 
of a diagnosis of ischemic heart disease on file at that 
time.  
Subsequent to the 1995 RO decision, evidence added to the 
record includes clinical records, which first reveal an 
abnormal ECG suggestive of right ventricular hypertrophy in 
April 1979; medical records dated in the early 1990s, which 
reveal minimal PTB and an atheromatous aorta; and a June 2000 
private physician's  statement indicating that the veteran 
has atherosclerotic heart disease, which is essentially 
synonymous with ischemic heart disease.

As the primary basis for the denial of service connection in 
April 1995 was the absence of medical evidence of a diagnosis 
of ischemic heart disease, and the additional evidence in 
question includes medical evidence of such a diagnosis, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim.  

Turning next to a consideration of the merits of the 
veteran's claim, the Board notes that the veteran's 
atherosclerotic or ischemic heart disease is first apparent 
in recent years or decades after service.  However, as the 
veteran is a former POW interned for more than 30 days, the 
question becomes whether he experienced localized edema or 
swelling during captivity as a POW.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(c).

The service medical records show no localized edema or 
swelling.  In pursuing his initial claim for service 
connection for ischemic heart disease, the veteran completed 
a VA Form 10-0048, Former POW Medical History, in March 1995.  
In response to a specific request for a listing of symptoms, 
the veteran indicated that during captivity, he did not have 
any swelling of the legs or feet.  

In pursuing his application to reopen a claim for service 
connection for ischemic heart disease, the veteran completed 
another former POW medical history in July 1998.  On this 
form, he veteran again indicated that, during captivity, he 
did not have swelling of the legs or feet.
  
In a statement submitted in February 2000, the veteran wrote 
that when he had completed his POW questionnaires in the 
past, he had misunderstood the question of whether he 
suffered from swelling in the legs and feet.  He wrote that 
he "now recalled that I have swelling when I was sick...while 
incarcerated." 

In his Substantive Appeal (VA Form 9), received by the RO in 
April 2001, the veteran wrote that, "[a]lthough there is no 
swelling during captivity but years passed by there is 
already a symptoms of swelling on my feet."  

During his personal hearing in July 2001, the veteran 
reiterated that he and his nephew who assisted him with 
completing the POW questionnaire did not understand "the 
questions."  He stated that he was hospitalized after his 
release from his POW confinement and, in response to a 
question from the hearing officer, he indicated that the 
medical records of that hospitalization would be relevant to 
his appeal. 

While there is no medical evidence of localized edema during 
service, the Board observes that, where a former POW claims 
disability compensation, omission of history or findings from 
clinical records made upon repatriation is not determinative 
of service connection.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin. The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).  

As the absence of clinical evidence of in-service localized 
edema is not fatal to the veteran's claim, the Board must 
next address any relevant lay evidence of record.  The only 
evidence submitted in support of this aspect of the veteran's 
claim are his own statements.  As a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or attribution of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the veteran is competent to testify as 
to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  While the veteran's statements regarding 
whether he had localized edema during his POW internment are 
conflicting, he has contended on appeal that he did not 
understand the question on the VA POW examination 
questionnaire and, when it was clarified, he indicated that 
the correct response was that he did have localized swelling 
or edema during the period of time in question.  The Board 
notes that the veteran's April 2001 statement on the question 
indicates that the swelling was sometime after the captivity, 
further confusing the matter, although in a subsequent RO 
hearing he reiterated that he did not understand he 
questions.  Unfortunately the hearing officer did not take 
the opportunity to try and clarify the matter further.  Under 
the circumstances, arguably the preponderance of the relevant 
evidence as to whether the veteran had localized edema during 
captivity, his own statements, go against this aspect of the 
claim.  Nevertheless, aside from entirely credible assertion 
of the veteran that he did not understand the question on the 
VA form when first confronted, the Board notes that his 
history of having malnutrition and beriberi while a POW is 
not inconsistent.  Localized edema with such a history is 
more than plausible.  The Board finds that the evidence is at 
least in equipoise as to whether the veteran had swelling of 
the legs and feet during his POW captivity.  

In sum, while the veteran's symptomatic ischemic heart 
disease was first shown decades after active service, he is a 
former POW who was interned for more than 30 days, he has a 
history of beriberi and malnutrition, and the evidence is in 
relative equipoise as to whether he had localized edema or 
swelling during captivity.  Under such circumstances, 
ischemic heart disease is presumed to have been incurred 
during the veteran's captivity as a POW while on active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Accordingly, 
service connection for ischemic heart disease is warranted.








ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for ischemic heart disease, the 
claim is reopened.  

Entitlement to service connection for ischemic heart disease 
is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

